Citation Nr: 1202457	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for status-post incisional hernia repair associated with prostate cancer, status-post radical prostatectomy.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an adjustment disorder with mildly depressed mood.

4.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to March 1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus and PTSD.

In addition, the Veteran appeals from an August 2007 rating decision which granted service connection for status-post incisional hernia repair and assigned an initial noncompensable rating.

The Board remanded the instant matters in October 2010.

The Veteran testified before a Decision Review Officer (DRO) at a February 2011 hearing.  A hearing transcript has been associated with the claims file.

A May 2011 DRO decision granted service connection for depression and assigned an initial rating, thereby resolving that claim on appeal.  A May 2011 supplemental statement of the case (SSOC) addressed the issues of entitlement to service connection for PTSD and an adjustment disorder.  In a June 2011 response, the Veteran indicated that this award satisfied his appeal as to depression only.  Therefore, the issues of entitlement to service connection for PTSD and an adjustment disorder remain before the Board for its consideration.

The issue of entitlement to service connection for an adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's post-surgical incisional hernia repair has manifested by subjective complaints of intermittent discomfort with reducible small hernia but without the need for the use of a supporting belt.

2.  The Veteran does not currently suffer from PTSD.

3.  The Veteran does not currently suffer from diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for post-surgical incisional hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.116, Diagnostic Code 7339 (2011).

2.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

3.  The criteria for entitlement to service connection for diabetes mellitus, type 2 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal with regard to the instant claim for an increased rating for a status-post incisional hernia repair arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim for an increased initial rating.

The Veteran was provided with VCAA notice in a June 2006 letter with regards to the claim for service connection for diabetes mellitus.  Notice with regard to his claims for service connection for an acquired psychiatric disorder to include PTSD was provided in November 2010.  These letters provided notice as to what evidence was required to substantiate his claims.  These letters informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The June 2006 letter provided proper pre-adjudication notice under Pelegrini with regard to the claim for service connection for diabetes mellitus.  In addition, this letter provided notice with regard to the proper Dingess notice with regard to both claims for service connection.

The timing deficiency with regard to the November 2010 letter was cured by the readjudication of the claim for service connection for PTSD in the May 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  


VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and VA examination reports.  

The Veteran has not alleged that his service connected status-post incisional hernia has worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2010, the Board remanded the instant claims to allow proper notice with regard to his claim for service connection for PTSD to be provided.  VA examinations were to be conducted to determine the nature and etiology of his claimed PTSD and diabetes mellitus.  A DRO hearing was to be scheduled in relation to his claim for an increased rating for an incisional hernia repair.  Such VCAA notice was provided in November 2010 and December 2010.  VA examinations were conducted in December 2010 and a DRO hearing was conducted in February 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.  



Increased Initial Rating For Umbilical Hernia

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's status-post incisional hernia repair is rated under Diagnostic Code 7339 for post operative ventral hernias.  A postoperative ventral hernia consisting of healed, postoperative wounds resulting in no disability and no indication for the use of a belt warrants a noncompensable rating.  A 20 percent rating is warranted for a small hernia that was not well supported by a belt under ordinary conditions or a healed ventral hernia or post-operative wounds with the weakening of abdominal wall and the indication for a supporting belt.  A 40 percent rating is warranted for a large hernia that was not well supported by a belt under ordinary conditions.  A 100 percent rating is warranted for a massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.115a, Diagnostic Code 7339.

The Veteran contends that a higher rating is warranted for his incisional hernia as the repair was not complete and he did not wish to have further surgery.

The Veteran underwent an incisional hernia repair with an extra-large Perfix plug in September 2006.  A July 2007 VA genitourinary examination was negative for symptoms related to an incisional hernia repair.

In a September 2007 notice of disagreement, the Veteran reported that his incisional hernia kept "dropping" and was not very comfortable.

During a February 2011 DRO hearing, the Veteran testified that his hernia had "popped out' and was occasionally painful.  He did not have a scar and did not receive treatment for this condition.

A May 2011 VA genitourinary examination reflected the Veteran's reports of a mild sensation of pain or discomfort in the area above the umbilicus with activity that began about one year following his September 2006 surgery.  His discomfort ranged between "1-5/10" in severity and was present with any lifting of more than about 20 pounds.  Intermittently, he also felt a slight pop and noticed a small bulge in the same area, and was able to push the bulge back in.  Abdominal pain, nausea, vomiting, constipation, diarrhea, fever, the use of a supporting belt and restrictions of activity related to the hernia were denied.  Physical examination found the abdomen to be soft, obese and non-distended with normal small bowel sounds.  There were no visible abdominal scars.  While in the recumbent position, the Veteran was mildly tender in the area around the umbilicus.  No hernia or defect was palpable.  In the standing position, there was a six cm hernia superior to the umbilicious that was mildly tender and easily reducible.  Following this examination and a review of the Veteran's claims file, a diagnosis of a recurrent six cm incisional hernia superior to the umbilicus status-post incisional hernia repair and laparoscopic radical prostatectomy was made.

The Veteran's symptoms of his status-post incisional hernia repair more nearly approximate the criteria for a noncompensable rating.  The clinical evidence is negative for, and the Veteran has denied, the use of a supporting belt.  Although the hernia was noted to be easily reducible in May 2011 VA examination, there was no indication for the use of a supporting belt.  Indeed, the examiner noted that the Veteran reported that he had no restrictions to activity related to the hernia.  The Veteran reported that he was able to bowl regularly (3 games), mow the lawn for 45 minutes with a push mower, and lift his grandchildren.  Thus, while a small, easily reducible hernia was noted, there is no restriction in his activities and he does not require a supporting belt.  Accordingly, his symptomatology more nearly approximates the noncompensable criteria.  

The Board has considered the Veteran's subjective complaints of discomfort with respect to his hernia.  However, the findings on the VA examination are of greater probative value than the Veteran's allegations regarding the severity the condition.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for status-post incisional hernia repair.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran's post-surgical incisional hernia repair has manifested by subjective complaints of intermittent discomfort with objective evidence of a small reducible hernia.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

General Service Connection Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the 

current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus and psychosis become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

PTSD Claim

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

A September 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort in an accompanying Report of Medical History (RMH).  A March 1971 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any psychiatric disorder.

A February 1985 VA psychiatric examination reflected the Veteran's reports of depression and feelings of melancholy.  He was treated by a private physician for depression in 1977 to 1978 but did take any medicine or continue with treatment.  While in Vietnam, he was assigned to a military police unit as a machine gunner.  Mental status examination was negative for the loosening of associations, flight of ideas or impairment in reality testing.  Sensorium functions were all essentially intact.  Following this examination, diagnoses of adjustment disorder with mild depressed mood and rule-out psychogenic pain disorder, somatoform disorders were made.

Beginning in October 2002, the Veteran participated in a VA research study regarding cognitive functions in PTSD.  These records do not contain a diagnosis of PTSD.

A November 2010 VA psychiatric examination reflected the Veteran's reports of serving as a machine gunner on an 11 member ambush team during Vietnam and that he regularly went into the jungle to set up mines and ambushes.  He subjectively described these experiences as anxiety provoking but did not describe any particular incident in which he felt afraid.  In addition, he described an incident in which his boat capsized while on patrol, resulting in the drowning of three of his comrades.  He survived only because he managed to hook his arms over the gunwhale; the examiner noted that the Veteran seemed angrier that he had not been told to take his pack off than he did traumatized.  During service, he saw a staff psychiatrist due to feelings of inadequacy and was reassigned to work intake at a jail.  Current symptoms included feeling scared and unhappy, poor sleep, decreased energy and suicidal ideations without plan or intent.  Auditory or visual hallucinations, ideas of reference, paranoia, thought insertion or broadcasting, avoidance, hypervigilance, nightmares, manic episodes, phobias or panic attacks were denied.  He sought psychiatric care in 1970 but was not currently receiving psychiatric care.

Mental status examination conducted by the November 2010 VA psychiatric examiner found the Veteran's thought processes to be logical and goal-directed, his memory normal, his insight fair and his judgment poor.  Psychological testing revealed a score below the cutoff score supporting a diagnosis PTSD.  Following this examination, a diagnosis of depression secondary to a general medical examination was made.  The examiner opined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for PTSD. 

Although the Veteran has been diagnosed with a variety of psychiatric disorders, including depression, he has not been diagnosed with PTSD during the course of the appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The November 2010 VA examiner provided an explanation as to why the Veteran's psychiatric symptoms warranted a diagnosis of depression and noted that objective psychiatric testing did not support a diagnosis of PTSD.  In addition, the October 2002 VA treatment records documenting the Veteran's participation in a clinical research study about PTSD did not contain an actual diagnosis of PTSD and are outside the instant appellate period.

To the extent that the Veteran himself believes that he suffers from PTSD, there is no indication that he has specialized training in diagnosing psychiatric disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, 
there are numerous psychiatric disorders, many with overlapping symptoms.  Determining the existence and diagnosis of particular psychiatric disorders 
requires specialized medical and/or mental health training which the Veteran is not shown to possess.  Accordingly, his opinion as to the diagnosis of his psychiatric symptomatology is not competent medical evidence.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay assertions on this matter.  

In summary, as there is no competent evidence of PTSD during the appeal period, the claim for service connection for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Diabetes Mellitus Claim

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include diabetes mellitus, type 2, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which a veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).

A September 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied having sugar in his urine in an accompanying RMH.  A March 1971 service discharge examination was negative for any relevant abnormalities and there was no sugar in his urine.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to diabetes mellitus.

A February 1985 VA examination was negative for complaints, findings or diagnoses related to diabetes mellitus.

A March 2006 VA genitourinary examination reflected the Veteran's reports of being diagnosed with diabetes mellitus last year and that this condition was controlled with diet.

In a July 2006 VA diabetes mellitus examination, the Veteran reported the onset of diet controlled diabetes in 2004.  Episodes of ketoacidosis, hypoglycemic restrictions, restriction of activities, current treatment or other symptoms were denied.  He saw his diabetic care provider every three to six months.  A January 2006 fasting glucose was 114 and a July 2006 non-fasting random glucose was 117.  Following this examination and a review of the Veteran's claims file and VA treatment records, a diagnosis of impaired fasting glucose was made.  The examiner opined that the Veteran did not meet the American Diabetic Association (ADA) definition for diabetes mellitus, which include a fasting plasma glucose (FPG) at or above 126 or a random plasma glucose concentration of 200 or more, and these results must be confirmed on a subsequent day by measuring any one of the criteria.

An assessment of elevated fasting glucose was made in a January 2010 VA treatment note.

A December 2010 VA examination noted that the Veteran was diagnosed with diabetes mellitus in November 2005 prior to his prostate surgery with a single fasting blood sugar (FBS) of 130 while it was measured to be 114 the next day.  VA testing did not show that his blood sugar had reached diabetes mellitus levels.  He reported having a self-regulated restricted diet.  Episodes of ketoacidosis, hypoglycemic reactions, the restriction of activities, treatment for diabetes mellitus or other symptoms were denied.  Following a physical examination and a review of the Veteran's VA treatment records, the examiner opined that there was no current evidence to support a current diagnosis of diabetes mellitus.  The Veteran appeared to have had a single blood sugar reading of 130 in 2005 which, per the Veteran today, was not associated with any symptoms typical for diabetes mellitus.  Subsequent blood sugar testing at the VA does not support a diagnosis of diabetes mellitus, including under the ADA definition, and the Veteran appeared to be asymptomatic.

The record establishes that the Veteran served in Vietnam and that his exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Service connection for diabetes mellitus could therefore be granted on a presumptive basis.  38 C.F.R. § 3.309(e).  However, the clinical evidence does not establish that the Veteran has been diagnosed with diabetes mellitus during the course of this appeal.  Cf. McLain, supra.   Both the July 2006 and December 2010 VA examiners provided detailed explanations as to why the Veteran did not meet the diagnostic criteria for diabetes mellitus.  The Board notes the assessment of an elevated fasting glucose is analogous to a laboratory result rather than a disability under VA regulations and is not subject to service connection.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) (establishing that hyperlipidemia is a laboratory result rather than a disability subject to service connection under VA regulations).

To the extent that the Veteran himself believes that he suffers from diabetes, there is no indication that he has specialized training in diagnosing endocrine disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of diabetes requires medical testing and medical expertise to determine.  Accordingly, his opinion as to whether he meets the diagnostic criteria for diabetes mellitus is not competent medical evidence.  The Board finds the medical evidence showing that he does not meet the diagnostic criteria for diabetes to be of greater probative value than the Veteran's lay assertions on this matter.  

In summary, as the most probative evidence is against a finding that the Veteran suffered from diabetes mellitus during the appeal period, the claim for service connection for that condition must be denied on all bases.  See Brammer, supra; see also Rabideau, supra.  

Other Considerations

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis above focused on what evidence is needed to substantiate the claims and what the evidence in the claims file showed, or fails to showed, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an initial compensable rating for status-post incisional hernia repair is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Board remanded a claim for service connection for an acquired psychiatric disorder, to include depression and PTSD, in October 2010 to allow a VA psychiatric examination to be conducted.  The VA examiner was to offer an opinion regarding the nature and etiology of any current psychiatric disorder.  A November 2010 VA examiner, as discussed above, diagnosed the Veteran with depression but did not diagnose him with PTSD.  However, in an April 2011 VA treatment note, the Veteran was diagnosed with an adjustment disorder with depressed mood.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.  McClain, supra.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the RO curiously decided to continue the appeal with respect to the claim for service connection for adjustment disorder with mildly depressed mood despite the grant of service connection for depression, this matter must be remanded to obtain an additional opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2011 VA psychiatric examination if available.  Following review of the claims file, the examiner should provide an opinion as to whether the diagnosis of adjustment disorder with depressed mood, noted most recently in April 2011 VA treatment records, is part of/related to the service connected depression or whether such disorder represents a distinct and unrelated psychiatric disorder.  In other words, is adjustment disorder an interrelated disorder with the service connected depression, or are these two disorders unrelated?

If the adjustment disorder with depressed mood is unrelated to the service connected depression, then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed adjustment disorder (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) is caused or worsened beyond normal progression by his service-connected residuals of prostate cancer.

A rationale should be provided for each opinion expressed.  If the examiner determines that a new examination is necessary, one should be scheduled.  If the original examiner is not available, and different examiner with appropriate qualifications should review the file and provide the requested opinions.

2.  If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


